        Case 2:20-cr-00014-KJM Document 34 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        No. 2:20-cr-00014-KJM
12                      Plaintiff,
13          v.                                        ORDER ON REQUEST FOR TEMPORTARY
                                                      RELEASE
14   BRYAN PAUL TAMBLYN,
15                      Defendant.
16

17          The defendant, BRYAN PAUL TAMBLYN, who is currently on pre-trial release subject

18   to conditions including home detention, requests an order from this Court temporarily modifying

19   the conditions of his release to permit his attendance at a family gathering on Friday, May 8,

20   2020. ECF No. 33. Defendant acknowledges that the celebration he wishes to attend will bring

21   together under one roof family members who reside in different households. Id.

22          In light of the COVID-19 pandemic, both the Sacramento County Public Health Officer

23   and the Governor of California have ordered all residents to stay at home—meaning in their own

24   residences—except for designated essential activities that do not include family celebrations.

25   Under normal circumstances, the undersigned would not hesitate to give defendant permission to

26   attend his brother’s birthday party. But these are not normal circumstances. The public health

27   directives to “stay at home” are not recommendations, they are orders. The court understands that

28   Mr. Tamblyn and his family members believe that the party poses little risk to their health, but
                                                      1
        Case 2:20-cr-00014-KJM Document 34 Filed 05/05/20 Page 2 of 2

 1   decisions about COVID-19 risk are not matters for individual determination so long as public
 2   health orders are in place. The court will not modify the terms of defendant’s pretrial release to
 3   accommodate contravention of those orders.
 4          Accordingly, the motion to modify conditions of release, ECF No. 33, is hereby DENIED.
 5   DATED: May 4, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
